            Case 2:20-cv-03744-BMS Document 18 Filed 11/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMINA DIAB,                                 :
          Plaintiff,                        :       CIVIL ACTION
                                            :
       v.                                   :
                                            :
BRITISH AIRWAYS, PLC,                       :       No. 20-3744
           Defendant.                       :


                                            ORDER

       AND NOW, this 23rd day of November 2020, upon consideration of Defendant’s Motion

to Dismiss for Lack of Jurisdiction, Plaintiff’s response, Defendant’s reply, and for the reasons

provided in this Court’s Memorandum dated November 23, 2020, it is ORDERED that:

       1. Defendant’s motion (Document No. 5) is DENIED.

       2. Defendant shall file an Answer to Plaintiff’s Complaint or before December 16, 2020.



                                            /s/ Berle Schiller
                                            Berle M. Schiller, J.
